                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

ERNESTO VARGAS                        CASE NO.
                                      8:19−cv−01193−DSF−JPR
            Plaintiff(s),
     v.                               Order to Show Cause re
DELTA AUTO PROTECT, et al.            Dismissal for Lack of
                                      Prosecution
           Defendant(s).




    Generally, defendants must answer the complaint within 21 days after
  service or 60 days if the defendant is the United States. Fed. R. Civ. P.
  12(a)(1).
     In this case, Delta Auto Protect failed to plead or otherwise defend within
  the relevant time. The Court orders plaintiff to show cause in writing on or
  before November 13, 2019 why the claims against the non-appearing
  defendant(s) should not be dismissed for lack of prosecution. Failure to
  respond to this Order may result in sanctions, including dismissal for failure
  to prosecute.

    IT IS SO ORDERED.

Date: October 30, 2019                     /s/ Dale S. Fischer
                                          Dale S. Fischer
                                          United States District Judge
